.,




\
             OFFICE OF THE ATTORNEY GENERAL       OF TEXAS
                      ,       AUSTIN
    GROVERSELLERS
    AlrORNEYGENER.4‘

BOnOlbhle ~Ohh B. wiilters,Executive Director
State Department of Public Welfare
Austin   3, Texas

Dear Mr. Winters:             Opinion No. O'-6694




             *We shall 'appreciate            eration and
                                            7 of t!ouse'

                                              blio Welfare
                                               the Federal
        Government in                         on and ais-
        tribution of
                                      d and available for
                                      tment of Public Vel-
                                      e State Agency to
                                  ferrals and certifioa-
                                  8 Administretlon, the
                                  ion, and the Civilian

                          0 these provisions, the Department
                       are accepted responsibi3ity fop the
        genera3 supervision of the direct distribution of
        Federal surplus comod$tiee.     Under the Ink&   end
        Certification program, the eligible applicants
        were certified for surplus commodities. The oop-
        ies of the orders to individuals, reports of dis-
        tribution, and al3 other necessary records were
        kept in the possession   of the EepartEert of Pub-
        lic Welfzro.   Although  the ccployees working @n
        the distribution pro.qam were under a F.P.A.
        project Andywere Federal empl@goes, the Pepart-
        ment had general supervision over the program.
                                                                %.

                                                                !


            .



                                                                     856

Scnorbble John k. Wii,ters-@age2



          The oommodifies, whioh were distributed, were
          Federal; and the records were considered by the
          Depar++metit as being Federal records. There are
          at the present time more than 600 files contain-
          ing.these records stored in the County Depart-
          ment of Public Welfare offices and warehouses.

      .
               lwe have received a l~etterfrom the W. 6. Dfi-
          partment of Agriculture, Food Distribution Adminis-
          tration, informing us that the Washington office
          of thk Department of Agriculture has given per-
          mission for the welfare agencies to dispose of
          any records in 00nneotion with the direct distri-
          bution program relating to operations prior to 1940.
          %%e Depa~rtmentof Agriculture further,&ivised that
  >
          the records maintained~oommencing with IQ40 cannot
          be.disposea of without special permission but that
          oon&deration would be given to an+ request for the
          aestruotion of the records subsequent to 1940.
                 *Senate Bill 260, Acts of the 40th Legislaturer
          Regular Session, gives the Department of Public Wet-
          fare permission to dispose of certain obsolete ret-,
          ~oraa.   Reference is also made to your Opinion Numb@*
          O-3464 and O-5467 wherein you have interpreted Sen-"
          ate Bill 250.
                                                                           ,
               ~*,l.Sinoe~these records are of.no benefit to,the
          Department of Fublic Welfare and since the Federal'
          Government has authorized the destruction of them,                   1
          map the Department  of Pub110 Welfare destroy..these
          obsolete records?
               s2. If y& answer the first question in the,af-
          firmative~ then is the Department of Pub110 Welfare
          .obligated to folloy the procedure outlined in Sen-
 .’                260 oltea
          titeI~~ill          above in destroying the records?

            .?' #3i It'&&ate Bill'250 is c&sidered inapplicable
          in this instance, then what yocedure should be PoJ-
          .lowed.by the Department of Public jVelfarein destroy-
          ing thit reoords?
               "4. If tde Department Oannot dispose of the
          iecords, may the Department  transfer the recoraks
          to the C. S. T?erartment of A&culture,   F00a   MS-
          trib.uticn~
                    and Administration, for difiposal?'
                           I                                                857


Honorhble   Jbhn’lI.   dnters   -   page    3




            Vi
             construe your inquiries as embracing all obso3ete
and usel~essrecord8 in your Department, and shall answer them
aooordingly.
          1. Pour only authority for destroying obsolete records
is found in SetiateBill 250 of the Begular Session of the 48th
Legislature (page 363). That Aot ~embraces only @Certain records,
for the yea.rs1932 to September 1, 1939*, and "all duplicate old-
age assistanoe records accumulated for the yea.r1936 through Octob-
er, 1938.'
           So that, under the faots stated by you, all obsolete
 and useless records coming wfthin Senate B11'1No. 250 may be de-
.stropea. While such records as you may deem to be obnolote'ana
usele.ssbut not coming within that dot of authority to destroy
~mar not be destroyed, but should be preserved.intaot.
          2: .Sinoe Senate Bill z's0preacri.besthe prooedure for
destroying the obsolete reoords embraoed therein, it is your duty
to follow that procedure in making suah~disposition.
           3. What we have said in answer to questions 1 ana 2
,s+ficiently ~knswersNoted.
                              ..
           4. four question Nyo~.' 4 should be answered in the neg-
 ative - that 1s to say, obsolete and useless records authoriGa
 by Senate Bill 260 to be destroyed should be destroyed in v.oaord-
 ante.with that Bill,-as above stated, and as to those records
 rhioh'are thought to be obsolete and useless, but which do not
 fall within the compass of Senate Bil,l250, may not be transfer-
 red'to the 0. 6. Department of Agriculture, Food Produotion and
 Administration, for that would be doing by indirection what we
 have said may not be done at all.

          We trust that what we-h&e             said sufficiently answers
pour"inquiries.

                                           Very truly pours




                                                      Assisiant